United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 12-2992
                        ___________________________

                             United States of America

                        lllllllllllllllllllll Plaintiff - Appellee

                                           v.

                               Joel Ochoa-Gonzalez

                      lllllllllllllllllllll Defendant - Appellant
                                      ____________

                    Appeal from United States District Court
                     for the District of Nebraska - Lincoln
                                 ____________

                            Submitted: March 20, 2013
                              Filed: April 1, 2013
                                 [Unpublished]
                                 ____________

Before LOKEN, MELLOY, and BENTON, Circuit Judges.
                           ____________

PER CURIAM.

       Joel Ochoa-Gonzales directly appeals the 168-month prison sentence the
district court1 imposed after he pled guilty to a drug charge. His counsel moved to

      1
      The Honorable Richard G. Kopf, United States District Judge for the District
of Nebraska.
withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967), arguing
that the district court abused its discretion because the sentence was greater than
necessary to meet the goals of sentencing.

        The district court did not abuse its discretion. The record reflects no
procedural error, and the sentence – which was below the advisory Guidelines range
– is not substantively unreasonable. See United States v. Feemster, 572 F.3d 455, 461
(8th Cir. 2009) (en banc) (in reviewing sentences, appellate court first ensures that no
significant procedural error occurred, then considers substantive reasonableness of
sentence under abuse-of-discretion standard); United States v. Elodio-Benitez, 672
F.3d 584, 586 (8th Cir. 2012) (“‘where a district court has sentenced a defendant
below the advisory guidelines range, it is nearly inconceivable that the court abused
its discretion in not varying downward still further’” (quoting United States v. Moore,
581 F.3d 681, 684 (8th Cir. 2009))).

      After an independent review of the record under Penson v. Ohio, 488 U.S. 75
(1988), this court finds no nonfrivolous issues for appeal. Counsel’s motion to
withdraw is granted and the judgment of the district court is affirmed.
                       ______________________________




                                          -2-